Citation Nr: 1811432	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  00-08 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability, and if so, whether service connection is warranted.

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to service connection for a head injury. 

5.  Entitlement to service connection for tremors as secondary to a head injury. 

6.  Entitlement to service connection for headaches as secondary to a head injury. 

7.  Entitlement to service connection for a seizure disorder. 

8.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

9.  Entitlement to automobile and adaptive equipment or for adaptive equipment only. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 26, 1971 to November 23, 1971. 

These issues come before the Board of Veterans' Appeals (Board) from September 1999, April 2013, and July 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

These matters were previously before the Board in January 2017, when they were remanded to afford the Veteran his requested video conference hearing.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the proceeding is of record.

With regard to the Veteran's claim for service connection for a seizure disorder,     that claim was denied in a January 2017 Board decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). In a Joint Motion for Remand (JMR) the parties agreed that the January 2017 Board decision relied on an inadequate VA medical opinion.  In a September 2017 order, the Court granted the parties' JMR vacating the January 2017 decision and remanding the claim to the Board for further adjudication.  

The issues of entitlement to service connection for an acquired psychiatric disorder, back disability, sleep apnea, head injury, tremors, headaches, and a seizure disorder; entitlement to SMC; and entitlement to automobile and adaptive equipment or adaptive equipment only are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2010 Board decision denied service connection for an acquired psychiatric disorder and a back disorder.  The Veteran did not appeal that decision and the decision is final.

2.  Evidence received since the final December 2010 Board decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder and a back disorder.



CONCLUSIONS OF LAW

1.  The December 2010 Board decision is final.  38 U.S.C. § 7104 (b) (2012); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence has been submitted, and the Veteran's claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has been submitted, and the Veteran's claim for service connection for a back disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2017).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The claims for service connection for an acquired psychiatric disorder and a back disorder were last denied in a December 2010 Board decision on the basis that there was no evidence that the Veteran's current psychiatric disorders and back disorder were related to his active service.  Although the Veteran was notified of the Board decision, he did not appeal.  Additionally, neither the Veteran nor his representative filed a motion for reconsideration.  As such, the December 2010 Board decision is final.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. § 20.1100 (2017).

In June 2011, the Veteran filed a claim for posttraumatic stress disorder (PTSD).  An April 2013 rating decision denied the Veteran's claim on the merits and the Veteran timely appealed.  

In September 2013, the Veteran filed a petition to reopen his claim for a back disorder.  A July 2014 rating decision denied the Veteran's claim on the merits     and the Veteran timely appealed.  

Notwithstanding the fact that the April 2013 and July 2014 rating decisions did not construe the claims as petitions to reopen, as the December 2010 Board decision denied service connection for any acquired psychiatric disorder, to include PTSD, and a back disorder, the Board must consider whether new and material evidence has been received to reopen the previously disallowed claims.

Evidence received since the December 2010 denial of the claims includes additional VA and private treatment records, lay statements from the Veteran and fellow service member F. U., a September 2014 mental disorders disability benefits questionnaire (DBQ) from Dr. Platt, and the Veteran's testimony from his May 2017 hearing.  The lay statement from F. U. and the DBQ from Dr. Platt are material because the lay statements address the Veteran's alleged in-service stressor and back injury.  Additionally, the DBQ from Dr. Platt addresses a possible nexus between the Veteran's active service and his current acquired psychiatric disorder.  As this evidence must be presumed credible for purposes of reopening the claims and the evidence goes to one of the previously unestablished elements for service connection - an in-service event and possible relationship to service - the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Accordingly, the claims for service connection for an acquired psychiatric disorder and a back disorder are reopened.  Shade, 24 Vet. App. at 117.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened, and to this extent only the appeal is granted.


REMAND

The Board finds that further development is necessary prior to appellate review.

The record indicates that there are outstanding VA treatment records.  Specifically, VA treatment records from May 28, 2015, April 27, 2015, April 16, 2015, April 14, 2015, March 24, 2015, March 9, 2015, February 18, 2015, January 23, 2015, January 20, 2015, December 18, 2014, November 20, 2014, November 19, 2014, November 18, 2014, April 6, 2009, and November 20, 2008 indicate that non-VA care records and fee basis treatment records had been scanned into VistA Imaging.  However, the referenced records do not appear to have been associated with the virtual claims file.  Accordingly, on remand outstanding and any updated VA treatment records must be associated with the record.  Additionally, on remand the Board finds that a VA thoracolumbar spine examination and opinion are warranted. 


While some service personnel records are contained in the claims file, it is unclear whether the Veteran's entire personnel file is of record.  On remand, such should be requested.

With regard to the Veteran's claim for a seizure disorder, in light of the JMR, an addendum opinion is warranted to address whether the Veteran's preexisting seizure disorder was aggravated during service.  

With regard to the Veteran's claims for SMC and automobile and adaptive equipment, the Veteran has not been granted service connection for any disability.  Accordingly, these claims are inextricably intertwined with the service connection claims remanded herein.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review).  Consequently, the Veteran's SMC and automobile and adaptive equipment claims must be remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records dating since September 2, 2016.  In addition, obtain the documents from VistA Imaging referenced in May 28, 2015, April 27, 2015, April 16, 2015, April 14, 2015, March 24, 2015, March 9, 2015, February 18, 2015, January 23, 2015, January 20, 2015, December 18, 2014, November 20, 2014, November 19, 2014, November 18, 2014, April 6, 2009, and November 20, 2008  VA treatment records and place them in viewable form in the electronic claims file.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide completed release       forms with the names and addresses of all medical care providers who have recently treated him for his claimed disabilities, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

3.  Request any outstanding service personnel records, to include disciplinary records, through official sources.  All efforts to obtain such records should be documented in the claims file.  If no additional records exist, the Veteran should be notified of such.

4.  Forward the claims file to a VA neurologist to obtain      an addendum opinion regarding the Veteran's claim for a seizure disorder. The neurologist must review the Veteran's claims file. If a new examination is deemed necessary to respond to the questions presented, one should be scheduled. Following review of the claims file, the clinician should opine whether the Veteran's preexisting seizure disorder underwent a permanent worsening during his 27 days of active service (as opposed to temporary exacerbations          of symptoms) and if so, whether that worsening was undebatably due to the natural progression of the disability. In so opining, the neurologist should address the Veteran's assertion that  the physical stress and recurrence of seizures during basic training made him more susceptible to more frequent or more severe seizure or epileptic attacks after service.

A complete rationale should be provided for all opinions and conclusions expressed.

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


